DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-24  are rejected under 35 U.S.C. 103 as being unpatentable over Dasilva et al. (US Pub No. 2010/0289662) and Rose (US Pub No. 2011/0309931).
	Regarding claims 1, 9, and 18, Dasilva teaches a system for mitigating collision, the system comprising:
a plurality of ultrawide band (UWB) tags associated with a plurality of pieces of equipment, personnel, or both (See abstract, [0013], [0084], [0098], and [0112]);
at least one anchor device in communication with the tags and configured to determine a position of the tags by communication therewith (See [0027] and [0107]); and
at least one control device in communication with the at least one anchor device (abstract and [0013]), wherein the at least one control device is configured to perform operations, the operations comprising:
associating the UWB tags with the pieces of equipment, personnel, or both to which the plurality of UWB tags are attached (See [0027] and [0107]); 
determining interlock rules associated with each of the pieces of equipment (See [0027] and [0107]); 
monitoring positions of the pieces of equipment and the personnel using the tags, in real-time (See [0027] and [0107]); 
determining that one or more of the interlock rules are violated by a position of one or more of the pieces of equipment, personnel, or both (See [0027] and [0107]); and 
in response to determining that the one or more of the interlock rules are violated, notifying an operator or at least partially disabling operation of one or more of the pieces of equipment (See [0035] and [0096]).
Dasilva does not teach that the safety monitoring is applied to rig equipment or personnel.
Rose teaches applying an RFID tracking system to a drill rig system (See [0062]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Dasilva’s system to include Rose’s Rig application for a cost effective tracking system (Rose, [0062]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2, 15, and 19, Dasilva does not teach visualizing the pieces of rig equipment and rig personnel on a display, in real-time.
Rose teaches visualizing the pieces of rig equipment and rig personnel on a display, in real-time (See Fig. 13 and [0059]).
Regarding claims 3, 13, and 20, Dasilva teaches determining interlock rules comprises defining an unsafe zone around one of the pieces of rig equipment (See [0035] and [0096]).
Regarding claims 5, 14, and 21, Dasilva teaches determining that the one or more of the interlock rules are violated comprises determining that another one of the pieces of rig equipment is positioned at least partially in the unsafe zone (See [0023], [0032] and [0040]).
Regarding claims 6, 11, and 22, Dasilva teaches determining that the one or more of the interlock rules are violated comprises determining that another one of the rig personnel are positioned at least partially in the unsafe zone (See [0023], [0032] and [0040]).
Regarding claims 7, 16, and 23, Dasilva teaches notifying at least one of the rig personnel when the one or more of the interlock rules are violated (See [0023], [0032] and [0040]).
Regarding claims 8, 17, and 24, Dasilva teaches determining that a collision between two pieces of rig equipment, or between one of the pieces of rig equipment and the rig personnel, or both, is imminent based on predictive movements of equipment and/or the rig personnel; and in response, notifying an operator or at least partially disabling operation of one or more of the pieces of rig equipment (See [0084]).
Regarding claim 12, Dasilva teaches comprising a notification device, wherein notifying the person comprises sounding an audible or vibrating alarm of the notification device (See [0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683